                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MOONBEAM CAPITAL
INVESTMENTS, LLC, and
TRAVELERS INDEMNITY                           Case No. 2:18-cv-12606
COMPANY,                                      District Judge Gershwin A. Drain
                                              Magistrate Judge Anthony P. Patti
             Plaintiffs,

v.

INTEGRATED
CONSTRUCTION SOLUTIONS,
INC.

           Defendant.
_________________________/


 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT
  INTEGRATED CONSTRUCTION SOLUTIONS INC.’S MOTION TO
     QUASH PLAINTIFFS’ SUBPOENA OF PAUL IZZO (ECF 44)

      This matter came before the Court for consideration of Defendant Integrated

Construction Solutions, Inc.’s motion to quash Plaintiffs’ subpoena of Paul Izzo

(ECF 44), Plaintiffs’ response (ECF 48), and Defendant’s reply (ECF 51). Judge

Drain referred this motion to me for hearing and determination (ECF 45), and a

hearing was held on October 8, 2019, at which counsel appeared and the Court

entertained oral argument regarding Defendant’s motion.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Defendant’s motion to quash Plaintiffs’
subpoena of Paul Izzo (ECF 44) is GRANTED IN PART AND DENIED IN

PART as follows:

  (1) Defendant no longer offers Izzo as an expert witness, but does

     designate him for the following stated purposes: (a) as a records

     custodian, and (b) as a fact witness to testify that Plaintiffs never

     allowed him to examine the mirror in the bathroom where the incident

     allegedly occurred. (ECF 44 at Page ID No. 1407; Defendant’s

     Witness List, ECF 44-2 at Page ID No. 1424.) Accordingly, to the

     extent Defendant requests that the Court quash the entire subpoena,

     Defendant’s motion is DENIED, as he is not entirely an expert “who

     is not expected to be called as a witness at trial.” Fed. R. Civ. P.

     26(b)(4)(D). See Essex Builders Group, Inc. v. Amerisure Ins. Co.,

     235 F.R.D. 703, 705 (M.D. Fla. 2006) (“It is possible for a witness to

     wear two hats: one as a specially employed expert in anticipation of

     litigation and one as an ordinary witness.”); In re Shell Oil Refinery,

     134 F.R.D. 148, 150 (E.D. La. 1990) (ruling that an employee could

     be deposed regarding facts and opinions held before being specially

     employed as an expert in anticipation of litigation). But to the extent

     Defendant requests that the Court limit the scope of the subpoena,

     Defendant’s motion is GRANTED.

                                          2
(2) Plaintiffs may depose Izzo, but the questions asked must be limited to

   the purposes for which he is being offered as a witness, including his

   role as a records custodian and whether he was given the opportunity

   to examine the mirror in the bathroom.



(3) The deposition must be no longer than 2 ½ hours.



(4) Plaintiffs may also question Izzo regarding all of the photographs

   taken by him which have been produced by Defendant, subject to the

   parameter that the questions be limited to the purposes for which he is

   being offered as a witness. Questions may include when and under

   what circumstances the photographs were taken, and what the

   photographs depict. They may also relate to authentication of both the

   photographs themselves and the content written thereon.



(5) Pursuant to Fed. R. Civ. P. 26(b)(4)(D), Plaintiffs may NOT,

   however, question Izzo about: his expertise, the investigative

   assignments given him, any facts conveyed to him by Defendant or its

   counsel, any testing or experiments performed, any opinions requested

                                      3
      of or provided by him, any reports made, or any communications

      between him and counsel (which would be protected by the work

      product doctrine and/or attorney-client privilege). Further, Plaintiffs

      may not question Izzo regarding the significance of the photographic

      content, or his cause and origin opinions.



   (6) Izzo’s deposition must be taken on or before October 22, 2019. If the

      witness’s schedule prevents the parties from setting a date within that

      timeframe, the parties are expected to cooperate on selecting a date.


      Finally, no costs are awarded for the reasons stated on the record, i.e.,

because no party fully prevailed and because a ruling from the Court was needed

from both parties. Defendant reserves the right to file motions in limine regarding

the admissibility of the photographs discussed above, as the Court is not ruling on

their admissibility here. See Fed. R. Civ. P. 26(b)(1) (“Information within this

scope of discovery need not be admissible in evidence to be discoverable.”)

      IT IS SO ORDERED.

Dated: October 10, 2019                s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          4
